Order filed March 16, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00576-CV
                                    ____________

   STEVEN HOTZE, M.D., MATT BRICE, NORMAN ADAMS AND AL
                       HARTMAN, Appellants

                                        V.

 LINA HIDALGO, IN HER OFFICIAL CAPACITY AS HARRIS COUNTY
         JUDGE, LAURIE L. CHRISTENSEN, IN HER OFFICIAL
       CAPACITY AS HARRIS COUNTY FIRE MARSHAL; AND THE
                    STATE OF TEXAS, Appellees


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-38804

                                    ORDER

      Appellants’ brief was due February 25, 2021. No brief or motion for
extension of time has been filed.
      Unless appellant files a brief with this court on or before March 25, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.